United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 97-3514
                                 ___________

Daniel L. Johnson,                      *
                                        *
              Appellant,                *
                                        *
       v.                               *
                                        * Appeal from the United States
Dora B. Schriro; Michael Groose;        * District Court for the
Jodie Jackson; Mike Kemna; Steve        * Western District of Missouri.
Moore; Jennifer Miller; Jean Ann        *
Johnson; William Galloway; Charles      *      [UNPUBLISHED]
P. Karns, Lt.; Tony Kirkendoll; Lynden *
Francis; Cynthia Prudden; Kelly         *
Morris; Troy Steele; William Wade;      *
Larry Johnston; Sherie Korneman,        *
                                        *
              Appellees.                *
                                   ___________

                        Submitted: April 21, 1998
                            Filed: April 27, 1998
                                ___________

Before FAGG, BEAM, and HANSEN, Circuit Judges.
                           ___________

PER CURIAM.
       Daniel L. Johnson appeals the district court&s1 order dismissing his civil rights
complaint without prejudice under Federal Rule of Civil Procedure 41(b) for failing to
comply with the district court&s order directing him to summarize his claims and clarify
issues related to specific defendants. Having carefully reviewed the record and the
parties& briefs, we find no abuse of discretion. See Edgington v. Missouri Dep&t of
Corrections, 52 F.3d 777, 779-80 (8th Cir. 1995). Accordingly, we affirm the
judgment of the district court. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
        The Honorable Howard F. Sachs, United States District Judge for the Western
District of Missouri.

                                          -2-